Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A flat electrical cable extending longitudinally along a length of the cable, comprising a plurality of conductor sets extending along the length of the cable, each conductor set comprising 5one or more insulated electrical conductors, each insulated conductor comprising a central conductor surrounded by a first dielectric material, the plurality of conductor sets comprising a middle conductor set disposed between two other conductor sets and an edge conductor set disposed proximal to a longitudinal edge of the cable, wherein the first dielectric material of each insulated conductor of the edge, but not the middle, conductor set comprises an intumescent 10flame retardant material.

(Claim 6) Claim 6 remains allowed for reasons stated in the Final Office Action dated 08/10/2021

(Claim 9) A flat electrical cable extending longitudinally along a length of the cable, comprising a plurality of conductor sets extending along the length of the cable, each conductor set comprising one or more insulated electrical conductors, each insulated conductor comprising a central conductor surrounded by a first dielectric material, the plurality of conductor sets comprising a 5middle conductor set disposed between two other conductor sets and an edge conductor set disposed proximal to a longitudinal edge of the cable, wherein the first dielectric material of each insulated conductor of the edge, but not the middle, conductor set comprises an intumescent flame retardant material, and wherein each insulated conductor of the edge conductor set further comprises a second dielectric material disposed between the central conductor and the first 10dielectric material, the second dielectric material being devoid of the intumescent flame retardant material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 5, lines 4-8, 22-25 and page 6, lines 11-25, filed 04/06/2022, with respect to 103 rejection of claims 1 and 9 have been fully considered and are persuasive.  The 103 rejection of claims 1 and 9 have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/06/2022